t c memo united_states tax_court dwight l mckenna and beverly s mckenna petitioners v commissioner of internal revenue respondent docket no filed date edward b mendy for petitioners kathleen o lier for respondent memorandum findings_of_fact and opinion wright judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6653 sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number percent of the interest due on dollar_figure respondent determined in the alternative to the fraud additions to tax that petitioners are liable for the negligence additions to tax under sec_6653 and b for and sec_6653 for unless otherwise indicated herein all section references are to the internal_revenue_code in effect for the years and and all rule references are to the tax_court rules_of_practice and procedure in respondent's answer filed on date it is conceded that the fraud additions to tax for and are not due from petitioner beverly s mckenna the issues for decision are whether voluntary payments made by petitioners were properly assessed when they were received by respondent along with unsigned amended federal_income_tax returns for and prior to sending the notice_of_deficiency whether petitioners failed to report schedule c income from petitioner dwight l mckenna's medical practice in the amounts of dollar_figure for and dollar_figure for whether petitioner dwight l mckenna is liable for the additions to tax under sec_6653 and b for the fraudulent underpayment of his federal income taxes for and under sec_6653 for the fraudulent underpayment of his federal income taxes for whether petitioners are liable for the substantial_understatement additions to tax under sec_6661 if petitioner dwight l mckenna is not liable for the fraud additions to tax whether petitioners are liable for the negligence additions to tax whether the assessment of petitioners' federal income taxes for is barred by the statute_of_limitations findings_of_fact some of the facts are stipulated and are so found the stipulations of facts and the exhibits attached thereto are incorporated herein by this reference petitioners dwight l mckenna and beverly s mckenna resided in new orleans louisiana at the time they filed their petition in this case their joint federal_income_tax returns for and were filed with the internal_revenue_service on date and date respectively dwight l mckenna's background dwight l mckenna hereinafter petitioner was born and raised in new orleans he attended elementary high school and college there he received his medical training at meharry medical college in nashville tennessee from which he graduated in he interned at the university of missouri kansas city general hospital and later took his residency in surgery at howard university in washington d c after a tour of duty as a surgeon in the u s army he returned to new orleans in to begin his medical practice he was associated as an independent_contractor with flint-goodrich hospital then the only black owned hospital in the city of new orleans he then treated mostly poor people who had either medicaid or medicare he also worked in neighborhood health clinics and as an assistant coroner when flint-goodrich hospital was closed in petitioner obtained privileges at st claude general hospital now known as united medical center and he started a private medical practice pincite gentilly boulevard in new orleans during and the years involved in this case the gentilly location was petitioner's principal_place_of_business petitioner became a prominent citizen in new orleans he was a founding member of the black economic development council the purpose of which was to advocate the establishment and progress of african american business in new orleans to that end the council met with state and local agencies asking them to involve minorities in business decisions in and petitioner was a member of the board_of directors of the first federal savings bank of new orleans in he was elected a member of the orleans parish school board to fill a vacated seat and he was elected in for a full 4-year term in he was elected president of the school board by the other members of the board as a member of the school board he received campaign contributions and he was required to file a report declaring those contributions he made copies of each check for purposes of reporting the contributions on the report he reported the total amount of his contributions petitioner's medical practice in and for and petitioner's income and expenses of his medical practice were reported on schedule c profit or loss from business or profession he was the stated proprietor during and and for several prior years many of petitioner's patients were referred to him by personal injury attorneys these patients had been involved in some type of accident and required medical attention petitioner would generally treat each patient and send the patient's bill directly to the patient's attorney he received payments for these services from the patient's attorney and the payments were taken from the settlement proceeds of or recoveries from the personal injury case in petitioner received checks from attorneys insurance_companies and governmental agencies in the total amount of dollar_figure he knew that each of these checks was income to him in petitioner received checks from attorneys insurance_companies and governmental agencies in the total amount of dollar_figure he knew that each of these checks was income to him in and petitioner knew that he had an obligation to report all of his income on his federal_income_tax returns whether received by check or cash petitioner knew that he would receive a form_1099 representing income he received for services rendered to medicare and medicaid patients he knew that this information would be sent to the internal_revenue_service he also knew that he was not going to receive forms from about percent of the attorneys who were issuing checks to him for payment of medical services to their clients petitioner made a copy of each check he received from an attorney in and he would then add the checks each week and make a notation to himself he would keep a running total for the entire year although petitioner claimed that he kept a handwritten list of the amounts of the various checks he received in and he never gave the list to michael bruno mr bruno his certified_public_accountant petitioner usually hand delivered his bill for medical services on behalf of certain patients to attorney louis gerdes mr gerdes this occurred during and when petitioner received and checks respectively from mr gerdes in addition to the checks received by petitioner in and he would also receive cash from some patients usually dollar_figure to dollar_figure per week he did not include this cash in the calculation of his income in the schedule c for petitioner's medical practice gross_income was reported in the amounts of dollar_figure for and dollar_figure for petitioner understated the schedule c gross_income from his medical practice in the amounts of dollar_figure for and dollar_figure for the correct gross_income received from his medical practice was dollar_figure for and dollar_figure for there was a 30-percent omission of gross_income in and a 43-percent omission in petitioners' return preparers from through petitioners' federal_income_tax returns were prepared by their accountant mr bruno and his accounting firm bruno and tervalon mr bruno was managing partner of the firm marie walters a c p a assisted mr bruno in preparing petitioners' income_tax returns for and petitioner's banking practices at first federal savings bank petitioner had a checking account in his name at first federal savings bank first federal in which he deposited checks received from personal injury lawyers prior to he deposited into that account all the checks he received but he changed that practice in when he began transacting business at the read branch of first federal primarily with two tellers marilyn clark and ann hattier who both knew him as a customer and as a member of the bank's board_of directors petitioner usually visited the read branch three or four times each week on each occasion he would bring in a group of third party checks made payable to him he would tell either ms clark or ms hattier that he wanted to exchange the checks for a first federal bank check but he did not want them or cash deposited to his checking account a first federal bank check was one that was drawn on the bank's own account to exchange the third party checks for bank checks the teller would add the amounts of the checks determine a total and deposit them to the first federal suspense_account not to petitioner's checking account she would then issue a first federal bank check in the same amount as the total of the third party checks this procedure was followed each time the teller issued a first federal bank check to petitioner by exchanging the third party checks for bank checks in this manner the total amount of the third party checks or the bank check would not be reflected in petitioner's bank account or in his bank statement of all the first federal bank checks the tellers issued to petitioner only one was ever brought back to the teller for deposit to his checking account or to be cashed on some occasions petitioner would deposit a group of third party checks he would tell ms clark and she would write his account number on the checks he never had a deposit slip so ms clark prepared one for him the deposits of these third party checks into his checking account were reflected in his bank account and in his bank statements except for petitioner ms hattier never handled a transaction for any other customer or board member where she accepted third party checks deposited them into the first federal suspense_account and then issued a first federal bank check in the total amount of the third party checks petitioner's use of first federal bank checks all of the first federal bank checks were made payable to petitioner and none of them were reflected in his first federal checking account in petitioner procured at least bank checks from first federal which were made payable to him in the total amount of dollar_figure in petitioner procured at least bank checks from first federal which were made payable to him in the total amount of dollar_figure petitioner endorsed each first federal bank check of the first federal bank checks he deposited of them with shearson american express for investments during and he also deposited bank checks with howard weil labouisse friedrichs inc another investment_company during and in petitioner also deposited two first federal bank checks with trans american and one bank check with new york life_insurance_company the proceeds from the bank checks were used by the investment companies to buy tax free bonds and stocks petitioner's cashing of checks at circle food store betty hebert was employed by circle food store in and in she was the financial manager during and as well as other years circle food store offered a check cashing service it would charge a fee to cash a check the fee would range from cents to dollar_figure depending upon the amount of the check being cashed once circle food store cashed the person's check it would deposit that check into its own bank account during petitioner cashed income checks at circle food store which were written by attorneys or other third parties the total amount of these checks was dollar_figure during petitioner cashed third party checks at circle food store the total amount of these checks was dollar_figure during and as well as other years circle food store had an arrangement with attorney louis gerdes by which his checks could be cashed at circle food store during and some of mr gerdes' checks were returned to circle food store for non-sufficient funds or nsf circle food store would assess mr gerdes a dollar_figure nsf charge ms hebert or another employee of circle food store would usually go to mr gerdes' office and he would issue a replacement check to circle food store which included the amount of the check and the nsf fee at some point in circle food store stopped cashing mr gerdes' checks because he refused to pay the nsf charge although he would issue another check for the amount of the overdraft check circle food store never approached petitioner and told him that he had to repay the amount he received from one of mr gerdes' checks petitioner's cashing of checks at liberty bank during petitioner cashed income checks at liberty bank which were written by attorneys or other third parties the total amount of these checks was dollar_figure during petitioner cashed third party checks at liberty bank the total amount of these check was dollar_figure petitioner beverly mckenna's newspaper business on their and joint federal_income_tax returns petitioners filed a second schedule c for a newspaper business operated by beverly mckenna for and the gross_income and deductions were correctly reported the operation of the newspaper was an expensive venture which was financed by petitioner in the newspaper had a net_loss of dollar_figure and in it had a net profit of dollar_figure mrs mckenna was able to operate the newspaper and continue to maintain her lifestyle household and children's education because of petitioner's medical practice mr bruno and his accounting firm performed full accounting services for mrs mckenna's newspaper business this service included a compilation of the accounting_records general ledger and annual financial statements for the compilation work was performed by marie walters when mrs mckenna started her newspaper in she decided to have full accounting services performed this decision was made because she did not feel comfortable handling this aspect of the business by herself once mrs mckenna turned the newspaper records over to bruno and tervalon she relied upon the accounting firm to process the records properly when mrs mckenna received revenues from the sale of advertisements in her newspaper she deposited those revenues into her bank account by giving her bank statements to bruno and tervalon it was her belief that mr bruno's firm had sufficient information to determine the newspaper's income these accounting_records were prepared based on bank statements and canceled checks brought to bruno and tervalon by mrs mckenna throughout each year in preparing the schedule c for the newspaper business mr bruno's firm would rely upon the information on the year-end financial statement or the trial balance to determine the income derived by the newspaper business bruno and tervalon relied upon the deposits reflected on the newspaper's bank statements in addition to these services bruno and tervalon also prepared the payroll returns for the newspaper petitioner's medical practice and types of records maintained for that business mr bruno's firm did not perform full accounting services for petitioner's medical practice bruno and tervalon only performed payroll tax preparation for the medical practice the payroll tax returns were handled separately from the income_tax return preparation at different times prior to the internal revenue service's examination mr bruno had suggested to petitioner that bruno and tervalon perform full accounting services for the medical practice petitioner however never retained bruno and tervalon to perform such services petitioner told mr bruno that it would be difficult to use his bank statements to generate the compilations because the account contained too much personal type information including other income from investments in new orleans where petitioner practices medicine an occupational license tax was due to the city this occupational license tax was computed based upon a certain percentage of the gross_income of the business bruno and tervalon did not prepare petitioner's and occupational license tax forms petitioner told mr bruno that he deposited all of his income into his first federal checking account he further stated that he maintained a total of his income throughout the year when he brought his tax information to mr bruno petitioner gave him a total gross_income figure for the year petitioner did not tell mr bruno that he was cashing some of his income checks at circle food store and that he did not deposit such funds into his checking account petitioner did not tell mr bruno that he was cashing some income checks at liberty bank and that he did not deposit such funds into his checking account petitioner did not tell mr bruno that he took income checks to first federal and that he exchanged those checks for bank checks drawn on first federal's suspense_account preparation of petitioners' and income_tax returns in preparing the schedule c for the newspaper business for and mr bruno's firm relied upon the information on the yearend financial statement or the trial balance this had been prepared as a part of its full accounting services and was based upon information furnished by mrs mckenna for the remaining items on petitioners' federal_income_tax returns petitioner always brought the information necessary for the preparation of the returns to mr bruno this would include the information relating to his medical practice all forms w-2 and all information regarding rental property and all other information relating to personal items for petitioners' and returns marie walters took the information given by petitioner to mr bruno compiled that information prepared the tax returns and returned them to mr bruno for review for the taxable years and mr bruno had discussions with petitioner advising him that petitioners' total income had to be reported on their tax returns and that there should be an attempt to reconcile the income going into petitioner's bank account with the income being reported petitioner was told that income taxable to him would include checks and cash that he received from his medical practice for the payment of services for the preparation of the income_tax return for petitioner gave mr bruno a sheet on which he had written the words income statement he orally told mr bruno that his total income for was dollar_figure and this was the income reported to the city of new orleans for occupational license purposes on the sheet marked by petitioner as the income statement mr bruno wrote dollar_figure includes 1099s to city of no for the payment of license on the income_tax return line 1a of the schedule c for the medical practice reflected gross_receipts or sales of dollar_figure since petitioner told mr bruno that the total income figure of dollar_figure included his form_1099 the total amount of the forms in the amount of dollar_figure was reported on line of the schedule c the gross_income for the schedule c reflected on line was dollar_figure petitioner told mr bruno that the amount of dollar_figure included dollar_figure shown on a form_w-2 thus the remaining dollar_figure of the dollar_figure was shown on line of the first page of petitioners' return since the actual amount of income shown on that form_w-2 was dollar_figure this was rounded to dollar_figure and listed on line for the taxable_year petitioner gave mr bruno a single sheet of paper on which he wrote income big_number office income since petitioner gave mr bruno certain forms reflecting income from his medical practice the form_1099 income was again segregated from the other medical practice income mr bruno's firm added the forms and attached the adding machine tape on the page furnished by petitioner which stated his office income the form_1099 income was then placed on line of the schedule c for other income while the remaining income was included on line of the schedule c reflecting gross_receipts the gross_income stated on line of the schedule c was dollar_figure for the preparation of the returns for and petitioner did not give mr bruno copies of any of the checks representing income he had received from the various personal injury attorneys he only gave mr bruno the canceled checks representing expenses the first year he furnished copies of these income checks to mr bruno was during the preparation of the income_tax return after the commencement of the internal_revenue_service examination when petitioner gave mr bruno the amount of income for and he did not furnish him with any bank statements or other books_or_records to support his determination of income petitioner had told mr bruno that he determined his income from information maintained on patient billings in his files he did not tell mr bruno that the income amounts were only estimates in addition to petitioner's income from his medical practice he also told mr bruno the amount of income petitioners had received on each piece of their rental properties mr bruno and his firm determined the expenses and deductions for the and income_tax returns based upon information furnished by petitioner who labeled a group of white envelopes with different types of expenses these expenses included those for the medical practice and the rental property after petitioner segregated his canceled checks by expense category and placed them in the appropriate envelopes he gave the envelopes to mr bruno when they met to discuss the preparation of petitioners' and income_tax returns after his meetings with petitioner regarding the and income_tax returns mr bruno gave the income statement and various envelopes to ms walters she added the various expenses determined the deductible expenses and included those on the income_tax return ms walters prepared the and income_tax returns based on the submitted information and the returns were subsequently reviewed by mr bruno with ms walters present ms walters had no direct discussions with petitioner regarding the preparation of the and income_tax returns mr bruno ultimately signed the returns on one occasion ms walters asked mr bruno if petitioner could furnish his bank statements mr bruno advised that he had requested the bank statements but petitioner never furnished them after mr bruno reviewed and signed the and returns he met with petitioner and they reviewed the completed returns together including the schedules c for the medical practice petitioner never indicated that there was an error on the and income_tax returns particularly with respect to the amounts reported as income on the medical business schedules c bruno and tervalon also prepared petitioners' income_tax returns for and for these years petitioner did not furnish one lump-sum figure to mr bruno or ms walter instead he submitted copies of the checks he had received as income from the various personal injury attorneys internal revenue service's civil examination susan davis was a revenue_agent employed by the internal_revenue_service from date through date she had an accounting degree and had also received extensive training throughout the course of her employment with the service in date ms davis was assigned to conduct an examination of petitioners' federal_income_tax return she initially contacted petitioner by telephone on date and advised him that his and his wife's return had been selected for examination when ms davis asked that an appointment be scheduled petitioner told her that she would have to contact his certified_public_accountant mr bruno since no power_of_attorney form had been filed she asked that mr bruno contact her he telephoned her the same day and they confirmed an appointment date on date ms davis sent a letter to petitioners confirming the initial appointment on date to that letter she attached an information_document_request form_4564 hereafter idr dated date the idr requested among other items all of the petitioners' bank statements canceled checks and duplicate deposit slips as well as information with respect to invested funds petitioner provided mr bruno with a copy of the letter and the idr when ms davis first met with mr bruno petitioner was not present mr bruno appeared to have a limited knowledge of and records for petitioner's medical practice and the income and expenses claimed for and however he was familiar with mrs mckenna's newspaper business and made the records available after examining the newspaper business records ms davis determined that each schedule c for the newspaper for and was correct and no adjustment was made similarly after examining the information regarding petitioners' rental property and the income derived therefrom ms davis determined that the income was correctly reported and there were no adjustments with respect to the rental property mr bruno advised ms davis that similar full accounting services were not performed by his firm for petitioner's medical practice to determine income he stated that petitioner kept such information and that he relied upon the total dollar figures furnished to him by petitioner based upon such representations to him mr bruno advised ms davis that he thought all of the income was deposited into petitioner's bank account to determine expenses for the medical practice unlike his method for giving an income figure to mr bruno petitioner gave mr bruno envelopes that contained canceled checks and expense receipts because mr bruno had a limited knowledge of petitioner's medical practice income and additional information was needed ms davis requested that mr bruno schedule an appointment with petitioner so that information could be obtained about the medical practice and how petitioner determined the income figures on his schedule c at ms davis' first meeting with mr bruno she submitted to him a second idr dated date which requested all other statements for all bank accounts this includes checking savings and investment accounts mr bruno sent a copy of this idr to petitioner and told him the requested documents had to be produced information from the statements regarding deposits was essential because ms davis was attempting to verify the income claimed by petitioner through the bank_deposit_method absent such information she would not be able to correctly determine if petitioner's income was accurately reported at some point during the examination mr bruno became aware that ms davis was attempting to verify the medical practice income through the bank_deposit_method on date ms davis met with petitioner and mr bruno at mr bruno's office to conduct her initial interview of petitioner at that meeting petitioner told her that during and most of his patients were personal injury patients when he received checks for payment of his services he stated that he deposited them into his first federal checking account he stated that he kept up with his income in his head on date ms davis submitted a third idr to mr bruno it again requested all bank statements not previously submitted for all accounts this includes checking savings and investment accounts canceled checks and deposit slips should be presented with the bank statements mr bruno sent a copy of this idr to petitioner and advised him that the requested documents had to be produced on date ms davis met with petitioner mr bruno and two of petitioner's attorneys at petitioner's medical office the purpose of the meeting was to tour the medical practice at that meeting ms davis asked for canceled checks which had been listed in the three idr's petitioner told her that he had given the checks to mr bruno he had returned them and then the checks were stolen out of his automobile also during that meeting petitioner stated that each patient's medical file contained copies of each check he had received from the patient's attorney for the payment of medical services rendered ms davis requested access to petitioner's patient files and a list of the attorneys who had made payments to him the purpose of the request was to locate the attorneys who had paid petitioner and independently verify the amounts paid to him during petitioner would not release the patient files because of the patient-physician privilege he told ms davis that he did not possess a list of the attorneys with whom he dealt and he did not offer to write down the names of the attorneys for her he again stated that he kept a running total of his income in his head up to and immediately after the date meeting ms davis had received no information regarding any of petitioner's investment accounts despite three idr's requesting that information mr bruno relied on petitioner to furnish him with the documents requested in each of the three idr's to the extent mr bruno had the requested documentation in his possession he gave it to ms davis despite three separate requests for investment accounts ms davis discovered one of the investment accounts herself when she was reviewing certain canceled checks on one of these checks she saw the name shearson lehman when asked about the investment accounts mr bruno told her there was an investment account with shearson he further stated that he believed all of the money in the shearson account represented transfers from petitioner's checking account this categorization of the shearson deposits as transfers from the checking account was significant because if accurate they would have represented nontaxable income already considered as income by ms davis in her review of the account petitioners' income_tax return did show interest received from shearson ms davis did not receive an irp document which is a document internally processed by the service and lists interest_income capital_gains et cetera reported to the service however neither the interest amount reported on the return nor the irp document would have provided or given access to the detailed statements without these detailed statements ms davis would not have been able to determine whether income had been deposited or withdrawn from that account and whether the interest_income or capital_gains were earned from moneys placed in the account years before or during the same year the idr's did ask for specific documents for specific bank accounts none of the accounts specifically listed on each of the idr's was the shearson account ms davis then specifically asked for and in date received the shearson account records when she received and analyzed the records she discovered that the majority of the deposits to the investment account were not transfers or traceable from petitioner's checking account or any other account thus she determined that petitioner did not deposit all of his income into his checking account after reviewing the shearson accounts ms davis' bank deposit analysis showed that petitioner had understated his medical practice income in by dollar_figure she gave this calculation to mr bruno asked that he review it with petitioner and asked that he identify any nontaxable deposits she had not previously identified at that point mr bruno attempted to reconcile and explain the difference during the period when mr bruno was attempting to reconcile the dollar_figure difference petitioner did not inform him that rather than making deposits in his bank account he was cashing checks at circle food store and liberty bank or that he was exchanging income checks for first federal bank checks instead mr bruno continued to work with the incorrect belief that petitioner deposited all of his income checks into his first federal checking account mr bruno did not know petitioner was cashing and exchanging checks until testimony was given before the grand jury on date throughout the course of ms davis' examination petitioner never told mr bruno that the income figures he gave to him for and were incorrect similarly throughout the ensuing criminal investigation in which mr bruno assisted in the representation of petitioner mr bruno was never told that the income figures were incorrect mr bruno subsequently furnished ms davis with information which attempted to establish the nontaxable nature of dollar_figure of the understatement since the amount of dollar_figure still remained unexplained ms davis determined that it represented unreported income she then explained that the service likely would want to begin an examination of petitioners' income_tax return after consulting with her supervisor ms davis told mr bruno that the subsequent year examination would be commenced in date two attorneys mr white and mr gray representing petitioners with a valid power_of_attorney went to ms davis' office and requested that they meet with her and her manager mr white thought ms davis had completed the examination for both and although she had not begun the examination for although the then proposed deficiency for was approximately dollar_figure mr white stated that petitioners wanted to agree to the liability because it was pocket change mr white also expressed concern that the case would be referred to the criminal_investigation_division shortly after the date meeting ms davis was advised to suspend her examination because petitioner had become the subject of a criminal investigation during her examination of petitioners' returns ms davis was not told that petitioner had an investment account with the brokerage firm of howard weil labouisse friedrichs inc and she received no investment account information pertaining to that company during the examination petitioner did not tell ms davis that he had cashed checks and had not deposited them into his checking account during the examination petitioner did not tell ms davis that he was going to first federal and exchanging income checks he had received from personal injury attorneys for first federal bank checks petitioner's criminal conviction under sec_7206 on date petitioner was indicted by the grand jury for the united_states district_court for the eastern district of louisiana on two counts of violating sec_7206 for the taxable years and the indictment charged petitioner with making false statements on his federal_income_tax returns by underreporting his income for and in the respective amounts of dollar_figure and dollar_figure after a plea of not guilty and a criminal trial a jury on date found petitioner guilty of both charges of violating sec_7206 as contained in count sec_1 and of the indictment subsequent to the jury's verdict in the criminal case petitioner filed a motion for a new trial which was denied mckenna v 791_fsupp_1101 e d la affd without published opinion 980_f2d_1443 5th cir on date u s district judge charles schwartz jr executed the judgment and probation commitment order in petitioner's criminal case the court sentenced petitioner to be imprisoned for months fined him dollar_figure assessed him with costs of prosecution in the amount of dollar_figure and ordered him to pay a special assessment of dollar_figure in addition petitioner was ordered to cooperate with the internal_revenue_service to resolve his tax indebtedness petitioner appealed the judgment of conviction in an unpublished opinion the court_of_appeals for the fifth circuit affirmed the judgment of conviction on date pincite_f2d_1443 5th cir petitioner did not file a petition for writ of certiorari with the supreme court of the united_states petitioner subsequently filed a pro_se application seeking issuance of a writ of habeas pursuant to u s c sec on date u s district judge schwartz entered an order and reasons denying petitioner's motion petitioner appealed the district court's denial of his motion under u s c sec to the court_of_appeals for the fifth circuit on date the court_of_appeals filed its opinion affirming the district court's denial of petitioner's motion amended returns prepared by petitioners and their additional tax_payments on date the internal_revenue_service received form sec_1040x amended u s individual income_tax returns for petitioners' and tax years the form 1040x reflected additional income in the amount of dollar_figure and the form 1040x reflected additional income in the amount of dollar_figure the internal_revenue_service center rejected both the and form sec_1040x and did not file them because petitioners did not sign them on date the internal_revenue_service received along with unsigned amended returns form sec_1040x petitioners' voluntary payments in the following amounts designated payment taxable_year of tax of interest designated payment dollar_figure dollar_figure dollar_figure dollar_figure pursuant to the and unsigned amended returns and voluntary payments respondent assessed additional taxes in the amounts of dollar_figure on date for and dollar_figure on date for opinion issue assessments of voluntary payments petitioners contend that their voluntary payments submitted with unsigned amended income_tax returns were improperly assessed after entry of the judgment of conviction in the criminal tax case against petitioner and while it was on appeal petitioners made the voluntary payments to respondent in the notice_of_deficiency dated date respondent determined that there were deficiencies in income taxes due from petitioners in the amounts of dollar_figure and dollar_figure for and respectively in paragraph of their petition filed on date petitioners conceded the deficiencies in income taxes for and on date petitioners filed an amended petition in paragraph they alleged that the deficiencies for and were in dispute in paragraph of the amended petition however they limited this dispute to an alleged error by respondent in assessing the deficiencies the facts stated in paragraph of the amended petition and the prayer for relief are centered around respondent's assessments of the taxes prior to the issuance of respondent's notice_of_deficiency petitioners submitted unsigned amended income_tax returns to respondent for and the amended income_tax return showed an increase in tax of dollar_figure the amended income_tax return showed an increase in tax of dollar_figure respondent received these returns on date however the amended returns were not signed by petitioners but only by their return preparer t e mitchel respondent rejected both amended returns because they were not signed by petitioners along with the unsigned amended returns petitioners made voluntary payments to respondent in the total_amounts of dollar_figure and dollar_figure as a result of these voluntary payments respondent assessed additional tax in the amounts of dollar_figure on date for and dollar_figure on date for the amounts of these assessed deficiencies were determined based upon the increased tax_liabilities reflected on petitioners' amended albeit unsigned returns sec_6213 permits the assessment of tax that has been paid_by a taxpayer regardless of the restrictions set forth in sec_6213 petitioners do not dispute that the assessments were of amounts paid as a tax or in respect of a tax within the meaning of sec_6213 accordingly respondent's assessments of the increased taxes for and were proper in any event petitioners will receive credit for their voluntary payments against any deficiencies and additions to tax determined by this court to be due for and issue unreported income petitioner has the burden of proving that he did not understate his gross_income from his medical practice by dollar_figure for and dollar_figure for as determined by respondent rule a 290_us_111 he failed to carry that burden paragraph of the first stipulation of facts filed with the court on the first day of trial states as follows the schedule c gross_income was understated from petitioner dwight mckenna's medical practice for the taxable years and in the respective amounts of dollar_figure and dollar_figure the correct gross_income for the medical practice schedules c was dollar_figure for and dollar_figure for moreover the testimonial and documentary_evidence contrary to petitioner's assertion fully supports the stipulation with respect to the substantial amounts of unreported income for both years issue additions to tax for fraud respondent determined that petitioner is liable for the fraud addition_to_tax under sec_6653 and b for and under sec_6653 for sec_6653 and sec_6653 both provide that if any part of any underpayment_of_tax required to be shown on a return is due to fraud then an amount equal to percent of the portion of the underpayment due to fraud shall be added to the tax sec_6653 also provides for an additional addition_to_tax of percent of the interest payable under sec_6601 for that part of the underpayment that is due to fraud if respondent proves that any part of the underpayment is due to fraud the entire underpayment shall be treated as due to fraud unless petitioner can show by a preponderance_of_the_evidence that part of it is not due to fraud sec_6653 fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 829_f2d_828 9th cir affg tcmemo_1986_223 respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to satisfy this burden respondent must prove that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir fraud is not presumed and must be established by independent evidence of fraudulent intent edelson v commissioner supra fraud may be shown by circumstantial evidence because direct evidence of the taxpayer's fraudulent intent is seldom available 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 courts have developed several indicia or badges_of_fraud which include understatement of income inadequate books_and_records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failure to cooperate with tax authorities filing false returns failure to make estimated_tax payments dealing in cash engaging in illegal activity and attempting to conceal illegal activity 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 this list is nonexclusive 94_tc_316 although petitioner contends otherwise several indicia of fraud are present in this case a petitioner's sophistication and experience the sophistication and experience of a taxpayer are relevant in deciding whether fraud exists 79_tc_995 affd 748_f2d_331 6th cir petitioner was a highly intelligent astute and successful physician and businessman he was thoroughly familiar with his business and financial interests and he controlled them consequently it is unlikely that he would not have realized that his federal tax_liabilities were substantially underreported for and b false returns respondent contends and correctly so that the doctrine_of collateral_estoppel bars petitioner from contesting any issues actually litigated during his criminal trial 683_f2d_1285 9th cir he was found guilty of willfully subscribing to a false return for and thus this indicium of civil_fraud is conclusively established stobaugh v commissioner tcmemo_1984_112 c understatements of income substantial understatements of income in successive years when coupled with other circumstances showing an intent to conceal or misstate income justifies the inference of fraud 348_us_121 799_f2d_166 5th cir affg tcmemo_1985_148 in this case petitioner intentionally failed to report gross_income from his medical practice in the amounts of dollar_figure for and dollar_figure for these understatements represented a 30-percent omission_of_income for and a 43-percent omission for petitioner admitted that he knew this omitted income was taxable he also admitted that he made copies of the checks he received from various attorneys who paid him for medical services rendered to numerous personal injury patients these understatements are strong evidence of fraud 89_tc_1280 d inadequate books_and_records a taxpayer's failure to maintain adequate and accurate records is indicative of fraud 301_f2d_484 5th cir affg tcmemo_1959_172 here petitioner maintained certain records that were convenient for his use he destroyed other records and he failed to maintain records that would have accurately reflected his income in and we think his records were intentionally incomplete he had patients sign a sheet when they arrived at his office the retention of these sheets could have assisted him in determining his income each year but instead the sheets were destroyed each day further there was no evidence of any ledger cards maintained to assist in recordkeeping petitioner only copied the checks from attorneys and he stated that the purpose for this action was to assure that he was paid_by comparison he obviously was not concerned with having an accurate tax record of the income he received from those attorneys e concealment of income or assets the concealment of income or assets is an indicium of fraud bradford v commissioner supra pincite the facts clearly show that petitioner concealed substantial amounts of income by his actions during the civil examination by ms davis the revenue_agent petitioner did not furnish any statements to her pertaining to his shearson investment account until she discovered a canceled check payable to shearson in addition he never provided statements to ms davis regarding his investment account at the howard weil company despite substantial deposits made to it petitioner intended to conceal income by cashing some checks at circle food store and liberty bank rather than first federal his own bank and then telling mr bruno his accountant and ms davis that all income checks he received from attorneys were deposited into his first federal checking account furthermore petitioner did not tell mr bruno or ms davis that he exchanged checks from attorneys for first federal bank checks that the exchange would not be reflected in his first federal checking account and that he deposited the bank checks into his investment accounts without such information neither mr bruno nor ms davis would have known that the income existed thus petitioner withheld necessary information that misled his accountant and the revenue_agent f implausible or inconsistent explanations of behavior petitioner maintains that he did not intend to fraudulently understate his income for and his actions however are consistent with those of a person possessing the intent to defraud for example petitioner asserts that he gave mr bruno net_income figures for his medical practice and that mr bruno made a mistake by placing net_income on the gross_income line of schedule c this assertion is factually implausible and unsupported by the evidence mr bruno repeatedly testified and we think truthfully so that the income figures given to him by petitioner for and were the amounts of petitioner's total gross_income for each year petitioner not only failed to tell mr bruno there was a mistake on the gross_income line of the schedule c but he also never mentioned this error to ms davis during the civil examination consequently it is difficult to believe that petitioner could have failed to notice that the total amount of the checks he received from personal injury attorneys so greatly exceeded his reported gross_income the more plausible explanation of his alleged discovery of this so-called mistake however is that there was no mistake it was merely petitioner's explanation designed to shift the culpability and blame away from himself as further support for his reliance argument petitioner emphasized that he knew nothing about taxes recordkeeping or bookkeeping yet his testimony illustrated that his feigned ignorance was nothing more than an attempt to conceal his knowledge of his intentional understatement of income moreover he admitted that he knew that all of the checks from the various attorneys were income to him and that he was required to report this income on his returns he stated that he knew almost all of the attorneys would not file forms with the internal_revenue_service reporting their payments of income to petitioner as such it was imperative that he maintain adequate_records see aflalo v commissioner tcmemo_1994_596 in fact petitioner made a copy of each check and at trial he testified that he kept a list containing a running tally of the checks although these records were more than adequate to determine gross_income petitioner conveniently failed to give such records to mr bruno we note that after respondent's examination began the same types of records were given to mr bruno for the preparation of the and returns when questioned why the list and copies of the income checks were not given to mr bruno for the preparation of the and returns especially since he gave mr bruno all the canceled checks necessary to substantiate expenses petitioner's only response was that mr bruno did not ask him for his income records the more believable explanation is that petitioner did not give mr bruno the list and copies of his income checks because he intended to understate his income for and g failure to cooperate with respondent's agent failure to cooperate in the examination and investigation of tax_liabilities is an indicium of fraud gajewski v commissioner t c pincite this record is replete with evidence that petitioner did not cooperate with ms davis during her civil examination he withheld records and documents he misled her he did not intend to cooperate we think he only did what he thought was necessary to keep respondent's agent from discovering his fraudulent scheme to hide his unreported income h conclusion as to fraud accordingly after considering all the facts and circumstances present in this record we find and hold that petitioner is liable for the additions to tax for fraud with respect to the amounts of the underpayments for and issue additions to tax for substantial understatements sec_6661 as applicable to and provides for an addition_to_tax if there is a substantial_understatement_of_income_tax for any taxable_year the addition_to_tax is in the amount of percent of the underpayment attributable to the substantial_understatement respondent determined that petitioners substantially understated their income_tax for and resulting in sec_6661 additions to tax in the amounts of dollar_figure and dollar_figure respectively sec_6661 provides that an understatement is substantial if it exceeds percent of the tax required to be shown on the return or dollar_figure by this definition the understatements for both years were substantial and the percent addition_to_tax applies under sec_6661 which defines an understatement petitioners' deficiencies in the amounts of dollar_figure for and dollar_figure for constituted understatements sec_6661 provides for a reduction for an understatement if there was substantial_authority for the tax treatment of the subject item or if the subject item's tax treatment was adequately disclosed on the return petitioners' understatements do not qualify for any reductions under this definition accordingly respondent's determination on this issue is sustained petitioners are liable for the sec_6661 additions to tax issue additions to tax for negligence having found that petitioner is liable for the fraud additions to tax for and it follows as conceded by respondent that neither petitioner nor mrs mckenna is liable for the additions to tax for negligence issue statute_of_limitations for petitioners have affirmatively pleaded in their petition and contend that the assessment of additional taxes for is barred by expiration of the 3-year period of limitations under sec_6501 however as provided in sec_6501 the tax may be assessed at any time in the case of a false_or_fraudulent_return with the intent to evade tax because we have found that petitioner's income_tax return was fraudulent it follows that the assessment of additional taxes for that year is not barred by expiration of the period of limitations in view of the foregoing decision will be entered under rule
